Case 0:19-cv-60341-MGC Document 267 Entered on FLSD Docket 06/22/2021 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                        CASE NO.: 0:19-CV-60341-CIV-COOKE/SNOW

   OJ COMMERCE LLC,
   and NAOMI HOME, INC.,

          Plaintiffs,

   v.

   KIDKRAFT, INC., and
   MIDOCEAN PARTNERS IV, L.P.,

         Defendants.
   _______________________________/

        PLAINTIFFS’ EXPEDITED MOTIONS TO BIFURCATE ENTITLEMENT AND
                          AMOUNT AND OTHER RELIEF

          With respect to Defendant MidOcean Partners IV, L.P.’s (“MidOcean”) Motion for

   Attorneys’ Fees and Litigation Costs (ECF 266) (“Motion”), Plaintiffs hereby “move the

   Court to determine entitlement prior to submission on the issue of amount,” S.D. Fla. L.R.

   7.3(a); Fed. R. Civ. P. 54(d)(2)(C), and to allow filing of the brief in opposition that focuses

   on entitlement within 14 days of the Court’s order on this motion.

          In the event this relief is denied, Plaintiffs request that the Court defer any briefing and

   determination on amount until after the pending appeal is resolved.

          If the Court is not inclined to extend the time to respond after the appeal is decided,

   Plaintiffs’ request that their time to respond to Defendant’s Motion be extended to 30 days

   from the date of the Court’s Order.

          Plaintiffs make these motions on an expedited basis, as their response to MidOcean’s

   Motion is presently due on July 2, 2021. S.D. Fla. L.R. 7.3(a).




                                                   1
Case 0:19-cv-60341-MGC Document 267 Entered on FLSD Docket 06/22/2021 Page 2 of 9




                                        INTRODUCTION

          On February 7, 2019, Plaintiffs OJ Commerce, LLC (“OJC”) and Naomi Home, Inc.

   (“NH”) filed a Complaint against Defendants MidOcean and KidKraft, Inc. (“KidKraft”)

   alleging five claims: (1) Monopolization (against KidKraft); (2) Attempted Monopolization

   (against KidKraft); (3) Concerted Refusal to Deal – (against KidKraft); (4) Conspiracy to

   Commit Concerted Refusal to Deal (against MidOcean); and (5) Tortious Interference with

   Contract and Business Relationship (against MidOcean). (ECF 1.)

          On November 27, 2019, MidOcean, one defendant in this case, served a defective offer

   of judgment under § 768.79, Fla. Stat. and Rule 1.442 of the Florida Rules of Civil Procedure

   to OJC, one plaintiff in this case. (ECF 266-2, pp. 52-56 of 519.) This defective offer purported

   to resolve just one claim (Count V) that only one plaintiff (OJC) had brought against just

   MidOcean. (Id.; ECF 1, pp. 12-13.) In sum, the claim it purported to resolve was an ancillary

   claim that should have constituted a tiny fraction of the work done by defense counsel, Gibson

   Dunn & Crutcher and Akerman. The “offer” was not made in good faith as, inter alia, it

   purported to resolve this claim for just $1,000. (ECF 266-2, p. 53 of 519.) OJC did not accept

   the offer.

          On March 31, 2021, this Court granted Defendants’ Motion for Summary Judgment

   on all of Plaintiffs’ claims (Counts I – V) finding that, while OJC may have been harmed,

   competition itself had not been harmed. (Compare ECF 255 with ECF 1.) Plaintiffs have filed

   a notice of appeal, and the opening brief before the Eleventh Circuit is due on July 14, 2021.

   (See ECF 256.)

          Relying on its defective offer of judgment, MidOcean has seized on the summary

   judgment order to try and inappropriately recover all the exorbitant and unreasonable fees


                                                  2
Case 0:19-cv-60341-MGC Document 267 Entered on FLSD Docket 06/22/2021 Page 3 of 9




   and expenses incurred in defending both defendants against every claim in the case by both

   plaintiffs. Specifically, MidOcean is now seeking $5,070,874.45 in attorneys’ and paralegal

   fees and untaxable costs, which according to MidOcean represents the amount of “fees and

   costs incurred throughout the course of the litigation by both MidOcean and KidKraft.” (ECF

   266, p. 17 of 30 (emphasis added).) “MidOcean” (but in reality, both Defendants) has

   submitted 1,090 pages in support of its Motion, including over 270 pages of attorneys’ fee

   invoices, containing thousands of individual time entries, and dozens more related to

   document review, expert fees, mediation, and other costs – essentially every fee and expense

   allegedly incurred by both Defendants in the entire case.

          As already conveyed to MidOcean, there are numerous reasons that MidOcean itself

   is not entitled to any fees from this litigation. For example, the offer of judgment was defective

   in way that Florida courts have found render them unenforceable, e.g.,

              •   it failed to encompass all claims at issue in the case, see, e.g., In re Amendments

                  to the Florida Rules of Civil Procedure, 131 So. 3d 643, 644 (Fla. 2013) (amending

                  Rule 1.442 “to curtail partial proposals for settlement and to comport with section

                  768.79(2), Florida Statutes (2012), which states, in pertinent part, that “[t]he

                  offer [to settle] shall be construed as including all damages which could be

                  awarded in a final judgment” (emphasis added));

              •   it was not made in good faith, see, e.g., Eagleman v. Eagleman, 673 So. 2d 946,

                  948 (Fla. 4th DCA 1996) (“The offer bore no reasonable relationship to the

                  amount of damages or realistic assessment of liability.”); and

              •   it incorrectly stated that there was no punitive damages claim and therefore

                  stated it wasn’t offering anything to resolve that claim, see, e.g., R.J. Reynolds


                                                   3
Case 0:19-cv-60341-MGC Document 267 Entered on FLSD Docket 06/22/2021 Page 4 of 9




                    Tobacco v. Ward, 141 So. 3d 236, 239-40 (Fla. 1st DCA 2014) (reversing award

                    of attorney’s fees and costs because “[t]he offers of judgment … did not ‘state

                    with particularity the amount offered to settle a claim for punitive damages”

                    (citing § 768.79, Fla. Stat. and Fla. R. Civ. P. 1.442(c)(2)(E))).

             Given the serious issues surrounding MidOcean’s entitlement to any fees at all in the

   case, and given that the Motion inappropriately seeks every fee and expense related to every

   claim based on an offer of judgment as to one claim against one party, Plaintiffs request

   bifurcation of the issues of entitlement and amount and “move the Court to determine

   entitlement prior to submission on the issue of amount,” S.D. Fla. L.R. 7.3(a); Fed. R. Civ.

   P. 54(d)(2)(C). If the Court grants this motion, OJC will file its opposition brief on entitlement

   within 14 days of the Court’s order.1

                                              ARGUMENT

             “Under the ‘American Rule,’ a prevailing party generally cannot recover its attorney’s

   fees from its opponent absent a fee-shifting agreement or statute.” See, e.g., Rothenberg v. Sec.

   Mgmt. Co., 736 F.2d 1470, 1471 (11th Cir. 1984). “Thus, the threshold issue on a motion for

   attorney’s fees and costs by a purported prevailing party is always entitlement.” Sodikart USA

   v. Geodis Wilson USA, Inc., No. 14-CV-22461, 2014 WL 6968073, at *3 (S.D. Fla. Dec. 9,

   2014). The “same guidelines” for bifurcating trials “have also been applied when deciding

   whether to bifurcate motions for attorney’s fees and costs into entitlement and amount.”

   Gables Ins. Recovery v. United Healthcare Ins. Co., No. 13-21142, 2013 WL 4068786, at *2 (S.D.

   Fla. Aug. 12, 2013). “The Court may bifurcate motions for attorney's fees and costs into

   entitlement and amount ‘[f]or convenience, to avoid prejudice, or to expedite and



   1
       If Plaintiffs’ motion is denied, Plaintiffs seek other extensions of time as detailed below.
                                                     4
Case 0:19-cv-60341-MGC Document 267 Entered on FLSD Docket 06/22/2021 Page 5 of 9




   economize.’” Rural Int’l Bank Ltd. v. Key Financial Investment Group, LLC, No. 16-22280-CIV-

   COOKE/TORRES, 2018 WL 1876732, at *3 (S.D. Fla. Feb. 9, 2018) (quoting Fed. R. Civ.

   P. 42(b)). Motions to bifurcate the issues of entitlement to and amount of attorney’s fees have

   been granted where the movant demonstrated that, due to the complexity of the case,

   determining the appropriate amount of attorney’s fees would require substantial time and

   resources by the parties and the court. See, e.g., Gables Ins. Recovery, 2013 WL 4068786, at *3

   (citing Rolls-Royce Commercial Marine, Inc. v. N.H. Ins. Co., No. 09-61329-CIV-

   ALTONAGA/BROWN, ECF Nos. 119; 134 (S.D. Fla. Mar. 23, 2011) and Victory Int'l, LLC

   v. Perry Ellis Int'l, Inc., No. 08–20395–CIV–HUCK/O'SULLIVAN, ECF No. 400 (S.D. Fla.

   Dec. 19, 2008)).

          Under those standards, MidOcean’s Motion should be bifurcated. Importantly, all

   parties agree that this case is complex. (See ECF 266, p. 9 of 30 (“The fees in this case were

   substantial, because of its complexity.”) and ECF 142 (this case is a “complex antitrust

   lawsuit”).) This complexity is borne out in MidOcean’s Motion and its related submissions,

   which total 1,090 pages and many thousands of time entries. (ECF 266, 266-1 – 266-9.)

   Furthermore, given MidOcean’s inappropriate demand for fees incurred in defending

   Kidkraft, MidOcean’s motion will require the Court to make a threshold determination on

   entitlement that is wholly separate from the issue of whether any fees should be shifted.

   Specifically, the Court will have to first determine: (i) whether MidOcean is entitled to fees at

   all (it’s not), and then (ii) which entries MidOcean is entitled to claim (MidOcean cannot

   claim fees incurred to defend Kidkraft or for fees incurred in defending MidOcean from the

   federal antitrust claims).




                                                  5
Case 0:19-cv-60341-MGC Document 267 Entered on FLSD Docket 06/22/2021 Page 6 of 9




          Specifically, before any amount of fees and costs might be discerned from the vast

   number of time entries and documents submitted, MidOcean must first establish that it is

   entitled to any fees and untaxable costs. See Sodikart USA, 2014 WL 6968073, at *3 (“the

   threshold issue on a motion for attorney’s fees and costs by a purported prevailing party is

   always entitlement”). In a situation very similar to this one, for example, “the Court [found]

   that bifurcation of the issues of entitlement to and amount of attorney’s fees is proper.” B&D

   Nutritional Ingred., Inc. v. Unique Bio Ingred., LLC, No. 16-62364, 2018 WL 1631377, at *1 (S.D.

   Fla. Jan. 25, 2018). In that case, like here:

          Defendants are seeking attorney’s fees pursuant to Florida offer of judgment
          statute, Fla. Stat. § 768.79. This will require the Court to evaluate the terms of
          the offer of judgment served by Defendants and whether fees are appropriate
          under the Florida statute. This threshold issue is properly resolved before the
          parties engage in litigation over the amount of attorney’s fees.

   Id. The Court went on to find that “[i]n the event that the Court finds that attorney’s fees are

   appropriate under Fla. Stat. § 768.79, a determination of the amount will be appropriately

   deferred until the appeal is finally resolved.” Id.

          Likewise, in this case, there are threshold, significant questions as to whether a facially

   defective partial offer of judgment—served by one defendant against one plaintiff as to one

   claim without good faith—under Fla. Stat. § 768.79 and Fla. R. Civ. P. 1.442 is valid. See

   Fla. R. Civ. P. 1.442(c)(2)(B) (a valid “proposal shall state that the proposal resolves all

   damages that would otherwise be awarded in a final judgment in the action in which the proposal is

   served.” (emphasis added)); Fla. Stat § 768.79(2) (“the offer shall be construed as including all

   damages that may be awarded in a final judgment”); In re Amendments to the Florida Rules of

   Civil Procedure, 131 So. 3d 643, 644 (Fla. 2013) (amending Rule 1.442 “to curtail partial proposals

   for settlement and to comport with section 768.79(2), Florida Statutes (2012), which states, in


                                                   6
Case 0:19-cv-60341-MGC Document 267 Entered on FLSD Docket 06/22/2021 Page 7 of 9




   pertinent part, that “[t]he offer [to settle] shall be construed as including all damages which

   could be awarded in a final judgment” (emphasis added)). Accordingly, the threshold issue

   of entitlement should be determined prior to amount. Indeed, bifurcating the issues of

   entitlement and amount will “expedite and economize” by potentially mooting, and thereby

   avoiding, unnecessary briefing (and potential expert testimony) about the amount of fees, the

   hours spent, and the rates charged. See, e.g., Rural Int’l Bank, 2018 WL 1876732, at *3

   (collecting cases); see also Fed. R. Civ. P. 42(b); Rolls-Royce Commercial Marine, Inc. v. N.H. Ins.

   Co., No. 09-61329-CIV-ALTONAGA/BROWN, ECF Nos. 119; 134 (S.D. Fla. Mar. 23,

   2011).

            Moreover, in the unlikely event that the Court finds that attorneys’ fees are appropriate

   under Fla. Stat. § 768.79 and Fla. R. Civ. P. 1.442, Plaintiffs requests that their brief in

   opposition to the proposed amount be deferred until after the appeal to the Eleventh Circuit

   is finally resolved. See B&D Nutritional, 2018 WL 1631377, at *1. Without such a final

   appellate decision, the parties and this Court could expend substantial resources briefing and

   analyzing amounts only for those to become moot if the Eleventh Circuit returns the case to

   this Court. Thus, the requested deferral protects time and resources, without causing any

   prejudice while the parties address issues on appeal with the Eleventh Circuit.

            Finally, if the requested deferral is likewise denied, Plaintiffs’ response to MidOcean’s

   Motion is due on July 2, 2021. Due to the significant issues of entitlement to be addressed in

   that response, the overall complexity of the case, and the upcoming Fourth of July weekend,

   Plaintiff asserts that there is good cause for extending Plaintiffs’ time to respond to

   MidOcean’s Motion by 30 days from the date of the Court’s Order on this motion.




                                                    7
Case 0:19-cv-60341-MGC Document 267 Entered on FLSD Docket 06/22/2021 Page 8 of 9




                                           CONCLUSION

          Based on the foregoing, Plaintiffs respectfully request that (a) entitlement and amount

   be bifurcated, (b) Plaintiffs deadline to file its opposition on entitlement be extended 14 days

   from the Court’s order on this motion and the Court defer any briefing on amount until after

   the appeal is resolved or entitlement is decided, (c) if that relief is denied, that any opposition

   to MidOcean’s Motion be deferred until after the pending appeal is finally resolved, and (d)

   if that request is likewise denied that Plaintiffs’ time to respond to MidOcean’s Motion be

   extended 30 days from the date of the Court’s Order on this motion, due to the enormity of

   MidOcean’s submission.

                             REQUEST FOR EXPEDITED RULING

          Because their response to MidOcean’s Motion is currently due on July 2, 2021, 10

   days from now, Plaintiffs request, pursuant to S.D. Fla. L.R. 7.1(d), for this motion to be

   decided on an expedited basis. Due to the pending deadline, an expedited ruling is, therefore,

   requested by June 30, 2021.

                      CERTIFICATE OF GOOD FAITH CONFERENCE

          Pursuant to S.D. Fla. L.R. 7.1(a)(3), I hereby certify that counsel for movant conferred,

   on June 22, 2021, with Defendants’ counsel in a good faith effort to resolve the issues raised

   in the motion. Defendants’ counsel communicated that they oppose bifurcation and any

   deferment pending finalization of the appeal, but do not oppose the alternate relief seeking an

   extension of time to respond to the Motion in its entirety.

   Dated: June 22, 2021                         Respectfully submitted,
                                            By: /s/Velvel Devin Freedman
                                               Velvel (Devin) Freedman
                                               Florida Bar No. 99762
                                               Constantine Economides

                                                   8
Case 0:19-cv-60341-MGC Document 267 Entered on FLSD Docket 06/22/2021 Page 9 of 9




                                            Florida Bar No. 118177
                                            ROCHE FREEDMAN LLP
                                            P.O. Box 654139
                                            Miami, FL 33265
                                            vel@rcfllp.com
                                            ceconomides@rcfllp.com

                                            Shlomo Y. Hecht, P.A.
                                            Florida Bar No.: 127144
                                            11651 Interchange Cir S
                                            Miramar, FL 33025
                                            Phone: 954-861-0025
                                            Fax: 615-413-6404
                                            Email: sam@hechtlawpa.com

                                            Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 22, 2021, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record via transmission of Notices of

   Electronic Filing generated by CM/ECF.

                                                   /s/Velvel Freedman
                                                   VELVEL (DEVIN) FREEDMAN




                                               9
